      Case: 1:18-cv-08176 Document #: 18 Filed: 01/07/19 Page 1 of 1 PageID #:54



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


CHARLES GOLBERT, Acting Cook                  )
County Public Guardian, on behalf of Class    )
Representatives Stephen W., et al.,           )
                                              )
             Plaintiffs,                      )        No. 18 C 8176
                                              )        Hon. John Z. Lee
      v.                                      )        Judge Presiding
                                              )
BEVERLY J. WALKER, et al.,                    )
                                              )
             Defendants.                      )

                                   NOTICE OF MOTION

To:    Arthur Loevy
       Jon Loevy
       Michael Kanovitz
       Russell Ainsworth
       Julie Goodwin
       Adair Crosley
       Loevy & Loevy
       311 N. Aberdeen
       3rd Floor
       Chicago, IL 60607

       PLEASE TAKE NOTICE that the undersigned will bring the attached Unopposed
Motion for Extension of Time to Answer or Otherwise Plead for hearing before the
Honorable John Z. Lee or whomever may be sitting in his stead at the U.S. Courthouse,
Courtroom 1225, 219 S. Dearborn Street, Chicago, Illinois, on the 10th day of January 2019, at
9:00 a.m., or as soon thereafter as counsel may be heard.

BARBARA L. GREENSPAN                                 LISA MADIGAN
Assistant Attorney General                           Illinois Attorney General
100 W. Randolph, Suite 11-200
Chicago, IL 60601                                 By:_s/Barbara L. Greenspan_____
312/814-7087                                          BARBARA L. GREENSPAN
                                                      Assistant Attorney General
